Citation Nr: 1021870	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-27 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July 1956 to April 
1959.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2010, the appellant testified before the undersigned 
Acting Veteran's Law Judge (VLJ).  At that time, the VLJ 
advised that appellant that additional lay evidence would be 
helpful to his claim in view of the absence of service 
treatment records.  The VLJ held the record open 30 days 
pending receipt of such evidence.  A copy of the transcript 
is associated with the claims folder

The matter of a heart condition was addressed at the hearing 
in March 2010.  While the RO has taken adjudicatory action on 
the claim for service connection for heart disorder, an 
appeal has not been perfected as yet and, therefore, the 
Board does not have jurisdiction over the claim.  As such, 
the matter is referred to the RO, the Agency of Original 
Jurisdiction (AOJ), for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to certification of the appeal to the Board, the RO 
received additional lay evidence from the appellant without a 
waiver of consideration by the AOJ.  The lay evidence is 
pertinent to the claim and is not duplicative of previously 
obtained evidence.  Therefore, the claim must be returned to 
the RO for consideration of the additional evidence and, if 
appropriate, issuance of a Supplemental Statement of the 
Case.  See 38 C.F.R. §§ 19.31, 19.37.

Also, the Board observes that the May 2006 VCAA (Veterans 
Claims Assistance Act) letter addresses hearing loss alone 
and does not mention tinnitus.  As remand is necessary, a 
separate VCAA letter should be issued to the appellant on the 
issue of service connection for tinnitus, which sets forth 
the information and/or evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be issued a VCAA 
letter on service connection for tinnitus, 
which sets for the information and/or 
evidence that is necessary to substantiate 
the claim.

2.  The RO should consider the additional 
lay evidence received in April 2010.

3.  If necessary, the RO should prepare a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


